—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered April 16, 1993, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed, and the matter is remitted to the Supreme Court, Queens County for further proceedings pursuant to CPL 460.50 (5).
This appeal is dismissed upon the ground that the defendant is not presently available to obey the mandate of the court in the event of an affirmance (see, People v Robinson, 28 NY2d 900; People v Southerland, 136 AD2d 662). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.